16 F.3d 413NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.John Douglas RASCO, Jr., a/k/a/ A.G. Sheets, Defendant-Appellant.
No. 93-6998.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 16, 1993.Jan. 19, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Frank W. Bullock, Jr., Chief District Judge.  (CR-92-140-G)
John Douglas Rasco, Jr., appellant pro se.
Scott Patrick Mebane, Asst. U.S. Atty., Greensboro, NC, for appellee.
M.D.N.C.
DISMISSED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Appellant appealed from the district court's order denying his motion to reduce his sentence pursuant to 18 U.S.C.A. Sec. 3582(c)(2) (West Supp.1993).  On November 11, 1993, during the pendency of this appeal, Rasco died.  We therefore dismiss this appeal as moot.  We dispense with oral argument because the facts and legal contentions are adequately presented and argument would not aid the decisional process.


2
DISMISSED.